Affirmed and Memorandum Opinion filed December 7, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00352-CV

                               J.H. SR., Appellant

                                        V.
  DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-04975J

                          MEMORANDUM OPINION

      Appellant J.H. Sr. appeals the trial court’s final order in this suit affecting
the parent-child relationship signed June 7, 2021. Appellee Department of Family
and Protective Services initially sought termination of appellant’s parental rights
regarding the child J.B.H., who is a subject of this suit, but the trial court named
appellant possessory conservator of J.B.H. and ordered appellant to pay child
support. Appellant appeals the trial court’s order restricting his parental rights.
Tex. Fam. Code Ann. § 109.002(a).
       Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See High
v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The Anders procedures
apply to an appeal from the restriction of parental rights when an appointed
attorney concludes there are no nonfrivolous issues to assert on appeal. In re
D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

       Appellant’s counsel certified that he notified appellant of the right to file a
pro se response to the Anders brief.1 See Stafford v. State, 813 S.W.2d 503, 510
(Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329–30. No pro se response
has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no fundamental or
reversible error in the record. A discussion of the brief would add nothing to the
jurisprudence of the state.

       Accordingly, the trial court’s final order is affirmed.



                                             PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.


       1
         This court also attempted to provide appellant with notice, but a mailing to the address
on record was returned with the notation “Vacant.” This court then ordered appellant’s counsel
to confirm that appellant had received notice. Appellant’s counsel filed a signed certificate of
proof stating that he had contacted appellant by phone on November 5, 2021, informed him of
the Anders filings, and sent appellant a copy of the filings by email, certified mail, and regular
mail on that date.

                                                2